Citation Nr: 0504018	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-12 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for coronary artery 
disease, myocardial infarction with ischemic heart disease, 
status post angioplasty and coronary artery bypass graft 
claimed as secondary to service-connected diabetes mellitus, 
type 2.  



ATTORNEY FOR THE BOARD

K. S. Knight, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to April 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

Service connection for ischemic heart disease with myocardial 
infarction was denied in a rating decision dated in January 
1995.  The veteran never filed an appeal; thus, that decision 
became final.  The veteran then filed a claim of service 
connection for ischemic heart disease with myocardial 
infarction on a secondary basis, claiming that it resulted 
from his service-connected PTSD.  That claim was denied in an 
April 1997 rating decision.  In June 2000, the Board remanded 
this matter to obtain a medical opinion concerning the 
etiology of the veteran's heart disease.  In a November 2001 
supplemental statement of the case (SSOC), the RO reviewed 
the veteran's claim, reopened the matter, and denied it on 
the merits.  In a February 2002 Board decision, the Board 
confirmed that new and material evidence had been received to 
reopen the veteran's service connection claim, and denied the 
matter on the merits.  

In this case, the veteran claimed service connection for 
coronary artery disease, myocardial infarction with ischemic 
heart disease, status post angioplasty and coronary artery 
bypass graft as secondary to his service-connected diabetes 
mellitus, type 2.  Service connection for diabetes mellitus, 
type 2 was granted in the December 2002 rating decision.  
Thus, this decision is limited to service connection on this 
secondary basis.

The veteran did not appear for a hearing before a Veterans 
Law Judge scheduled for January 2005 and did not present 
evidence of good cause.  Thus, the Board has proceeded as if 
such request had been withdrawn by the veteran.  38 C.F.R. 
§ 20.702(d) (2004).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's coronary artery disease, myocardial 
infarction with ischemic heart disease, status post 
angioplasty and coronary artery bypass graft is not shown to 
have been caused or worsened by his service-connected 
diabetes mellitus, type 2.  



CONCLUSION OF LAW

Coronary artery disease, myocardial infarction with ischemic 
heart disease, status post angioplasty and coronary artery 
bypass graft was not caused or aggravated by service-
connected diabetes mellitus.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In this case, the Board finds that VA provided the veteran 
with the necessary information on two occasions.  For 
example, in a July 2002 letter, the RO notified the veteran 
of the information and evidence needed to substantiate a 
claim of service connection.  Again, in a December 2003 
letter, the RO notified the veteran of the information and 
evidence needed to substantiate a claim of service connection 
specifically for status post angioplasty and coronary artery 
bypass graft as secondary to service-connected diabetes 
mellitus, type 2.  As a result of this letters, the veteran 
provided additional evidence in support of his claim.  The 
Statement of the Case dated in May 2003 specifically included 
the applicable provisions of the VCAA.  

The first VCAA letter provided to the veteran was sent prior 
to the initial rating decision denying the claim.  The 
initial rating decision was issued in December 2002.  The 
VCAA notification letter was sent to the veteran in July 
2002.  Thus, the timing of VA's notification actions complies 
with the express requirements of the law as interpreted by 
the Court in Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Moreover, subsequent to the December 2003 VCAA notification, 
the veteran sent notification in a statement dated in 
December 2003 that the VA had all of the evidence that 
pertained to his claim.  The RO then sent a supplemental 
statement of the case (SSOC) on the issue on appeal.  In 
general, the RO advised the veteran to submit any information 
or evidence pertaining to his claim.  Thus, there is no 
defect, therefore, with respect to the VCAA notice 
requirements in this case.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
It is noted that he has identified no additional private 
medical records in connection with this appeal.  Moreover, 
the veteran has been afforded pertinent VA medical 
examinations in connection with his service connection claim.  
The examination reports provide the necessary medical 
opinions.  There is no basis to request an additional 
examination or obtain any other medical opinions.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran under the VCAA have been fulfilled.  

Analysis

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).

Further, if a service-connected disability aggravates a 
nonservice-connected disability, service connection may be 
granted for increment in severity of the nonservice-connected 
disability attributable to service-connected disability.  The 
term "disability" refers to impairment of earning capacity, 
in that such definition mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran's service medical records are silent for any 
notations, complaints, or diagnoses of cardiovascular 
disease, or any manifestations that suggested or tended to 
suggest the possibility of a myocardial infarction.  On his 
separation examination dated in April 1969, the veteran noted 
pain or pressure, chest and leg cramps, and reported his 
mother's history of heart disease.  The veteran's blood 
pressure reading at that time was 120/84.  No medical 
findings associated with heart disease were noted.  

In a VA examination report dated in June 1969, the examiner 
found normal cardiac sounds, signs, and sinus rhythm, and 
peripheral vessels and pulses were noted as normal.  There 
were no murmurs and blood pressure reading at that time was 
108/60.  The results of a chest x-ray study were normal.  

The first sign of heart-related problems appear in University 
Medical Center (UMC) of Southern Nevada records dated in 
November 1990, when the veteran experienced chest pain, 
nausea, and diaphoresis following a racquetball game.  Havasu 
Samaritan Regional Hospital records dated in November 1990 
reveal an assessment of acute inferior wall myocardial 
infarction.  UMC of Southern Nevada records dated in November 
1990 reveal that the veteran underwent a cardiac 
catheterization with left ventricular angiography and 
coronary arteriography.  A stress test was done in December 
1990 at the Cardiovascular Center in Southern Nevada that 
showed abnormal resting electrocardiogram with evidence of an 
inferior wall infarction and no evidence of myocardial 
ischemia.  A June 1991 statement from the Cardiovascular 
Center indicated that the veteran continued to do well post 
myocardial infarction.  

Statements provided by Gene Kalin, M.D., dated from May to 
August 1991 and in January 1993 show that the veteran was 
disabled due to his heart condition.  

A VA chest x-ray study dated in March 1992 showed no acute 
cardiopulmonary disease at that time.  

An August 1992 Social Security Administration (SSA) 
disability determination indicates that the veteran received 
SSA disability benefits since November 1990 for heart 
disease, anxiety, personality disorder, and substance 
addiction disorder.  

The VA examination report dated in March 1993 reflects the 
veteran's past medical history of a myocardial infarction in 
November 1990.  At the time of the examination, the veteran 
complained of chest pain.  The diagnoses included ischemic 
heart disease, uncontrolled.  An x-ray study dated in March 
1993 showed unremarkable findings with respect to the heart.  

Private medical records dated in November 1993 show treatment 
for other disabilities and report a history of heart disease.  

The majority of the 1995 to 1996 VA medical and hospital 
records document the presence of and treatment for coronary 
artery disease, although they primarily relate to treatment 
of the veteran's PTSD-related symptoms.  

A February 1996 Agent Orange examination includes the 
veteran's past medical history of myocardial infarction.  

In a May 1996 medical record from Vasilios Kaperonis, M.D., 
the physician indicated that the veteran was significantly 
disabled by his PTSD and further remarked that it was highly 
likely that there was a causative link between the veteran's 
heart attack and his PTSD.  

A VA examination dated in May 1996 related solely to 
treatment of the veteran's PTSD.  

In the report from a VA examination conducted in July 2000, 
the examiner observed that the first indication of the 
veteran's ischemic heart disease and myocardial infarction 
was recorded in November 1990, when the veteran experienced 
exertional chest pain.  Having reviewed the entire claims and 
the pertinent history documented therein, the examiner 
indicated that the veteran had multiple risk factors for 
ischemic heart disease including tobacco abuse, markedly 
abnormal lipids including hypercholesterolemia, family 
history of heart disease, and a sedentary lifestyle (he 
observed that the veteran was playing racquetball when he had 
his heart attack, "a classic precipitating event in an 
unconditioned person").  The examiner then indicated there 
was "no proven direct causal or etiological relationship 
between the psychiatric condition, post traumatic stress 
disorder, and ischemic heart disease;" based on the above 
facts, the examiner's opinion was that there was no evidence 
that the veteran's ischemic heart disease was caused by his 
PTSD.

In an August 2000 statement, a VA cardiologist indicated that 
the veteran had PTSD, and that his "increasing angina [was] 
aggravated by [his] post traumatic stress disorder."

On a VA cardiovascular examination report dated in May 2001, 
the examiner observed that the veteran had a heart attack in 
November 1990, requiring hospitalization and treatment.  
Following this heart attack, the veteran reportedly became 
"rather" depressed and has remained "quite" depressed 
since that time.  The veteran indicated that he continued to 
have chest pains and trouble breathing, noting that he 
declined coronary artery bypass grafting which was 
recommended in 1998.  The examiner diagnosed the veteran as 
having arteriosclerotic heart disease, status post myocardial 
infarction, and indicated that the veteran should have 
surgery, but that his "emotional state would not allow 
this."

The VA examination report dated in September 2001 reflects a 
review of the veteran's pertinent medical history.  During 
the examination, the examiner's impression was that the 
veteran had significant PTSD for the past 8 years, and the 
symptoms of worry, frustration, and lack of sleep caused him 
increased angina, but that in his opinion, this did not cause 
any increase in the degree of the veteran's coronary 
arteriosclerosis (which was reportedly quite significant 
based on catheterization 3 weeks earlier).  

In October 2001, the veteran underwent a coronary artery 
bypass graft.  

Addressing the veteran's contentions that his current 
coronary disease emanated from his service-connected diabetes 
mellitus, type 2, the RO granted service connection for 
diabetes mellitus, type 2 based on exposure to herbicides in 
the rating decision dated in December 2002.  It appears from 
the medical evidence of record that the veteran's diabetes 
mellitus was first diagnosed sometime in 2001.  As noted 
herein, symptoms associated with the veteran's coronary 
artery disease first surfaced in November 1990 when the 
veteran suffered an acute myocardial infarction.  That 
evidence is significant in that it dates the presence of the 
veteran's coronary artery disease many years prior to the 
diagnosis of diabetes mellitus, type 2.  Moreover, there is 
no other medical evidence of record to support a relationship 
between the veteran's current cardiac disability and his 
service-connected diabetes mellitus, type 2.  Similarly, 
there is no evidence indicating that the diabetes worsens his 
cardiac disability.  

The veteran in this case has not shown evidence of the 
requisite degree of medical training and knowledge to render 
his own assertions as to diagnosis or causation competent.  
Thus, his statements that his disability manifested by 
coronary artery disease, myocardial infarction with ischemic 
heart disease is related to his period of service, do not 
constitute competent evidence in support of his service 
connection claim.  Espiritu v. Derwinski, 2 Vet. App. 494, 
496 (1992).  

Under VA law and regulations, VA must consider all lay and 
medical evidence of record in a case with respect to benefits 
under the laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).  In 
this case, however, there is not such a balance of the 
positive and negative evidence, and as such, the benefit may 
not be given to the veteran.  Therefore, his claim of service 
connection for coronary artery disease, myocardial infarction 
with ischemic heart disease, status post angioplasty and 
coronary artery bypass graft is denied.  





ORDER

Service connection for coronary artery disease, myocardial 
infarction with ischemic heart disease, status post 
angioplasty and coronary artery bypass graft claimed as 
secondary to service-connected diabetes mellitus, type 2 is 
denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


